Citation Nr: 0400610	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a residual of exposure to Agent Orange.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active military duty from February 1966 
to September 1968, to include service in the Republic of 
Vietnam.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b) (2003).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


The veteran contends that his current diagnosis of diabetes 
mellitus Type I is the result of exposure to Agent Orange 
while on active duty in Vietnam.  In this regard, a veteran 
who served in Vietnam during the period between January 9, 
1962 and May 7, 1975, will be presumed to have been exposed 
during such service to Agent Orange.  38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003).  
Further, where a veteran exposed to Agent Orange has a 
disease listed at 38 C.F.R. § 3.309(e) manifested to a degree 
of 10% or more at any time after service (with some 
exceptions not relevant here), it shall be presumed that the 
disease was incurred in service.

Although the veteran is presumed to have been exposed to 
Agent Orange, the records reflect that he has been diagnosed 
with Type I diabetes mellitus.  This diagnosis does not fall 
within the regulatory list of diseases and illnesses 
specifically named in 38 C.F.R. § 3.309(e).  Type II diabetes 
mellitus is listed, but Type I diabetes mellitus, the 
veteran's diagnosis, is not.  Under 3.309(a), however, there 
are other chronic diseases that are presumed incurred in 
service if "shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree [10% or more within one year of service discharge], 
followed without unreasonable time lapse by definite 
diagnosis."  38 C.F.R. § 3.307(a)(3), (c).  This list of 
chronic diseases includes diabetes mellitus, type not 
specified.

Notwithstanding the foregoing law and regulation pertaining 
to entitlement to service connection on a presumptive basis, 
a veteran is not precluded from establishing service 
connection for diseases not subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to complete the record, it is necessary to obtain 
any available post-service medical records, particularly 
those from within the veteran's first year after discharge 
and those regarding hospitalizations noted in the VA 
examiner's report of April 2002, the first of which 
corresponded with his initial diagnosis.  Any medical or lay 
opinions and observations that would indicate symptoms from 
the prescribed period should also be associated with the 
veteran's claims file.


Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
identify all sources of medical treatment 
received from September 1968 to the date 
of first medical diagnosis of diabetes 
(approximately between 1976 and 1978), 
and that he furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source he identifies.  In particular, the 
veteran should be asked to provide the 
full address and authorization to obtain 
records of his treatment at the hospitals 
mentioned in the April 2002 VA 
examination report as care-facilities for 
his original diagnosis and subsequent 
treatment.  Copies of the medical records 
from all sources he identifies, not 
currently of record, should then be 
requested and associated with the claims 
folder.  All efforts to obtain these 
records should be fully documented and, 
for VA records, the VA facility should 
provide a negative response if records 
are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the 
etiology of any diabetes mellitus found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  Following a review of the 
service and postservice medical records, 
including any lay statements regarding 
observations of symptoms, the examiner 
must state whether any diabetes mellitus 
found is Type I or Type II.  If the 
examiner finds Type I diabetes mellitus, 
an opinion as to the approximate date of 
the on-set of diabetes must be provided, 
as well as an opinion as to whether the 
Type I diabetes mellitus found is related 
to the veteran's military service or any 
incident therein, to include exposure to 
Agent Orange.  
A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot provide the opinions 
requested without resort to speculation, 
then the report should so state.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  


No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

